Holmes, J.,
dissenting.
I am aware that this court, in Mosher v. Dayton (1976), 48 Ohio St. 2d 243, concluded that a city ordinance which requires handgun owners to possess an identification card issued by the city is a reasonable exercise of the police power. However, I must dissent from the majority herein because an analysis of the particular ordinance involved within this appeal appears to be an unreasonable exercise of the police power to accomplish the recognized legitimate goals which it seeks.
In the review and analysis of the claims of unconstitutionality or unreasonableness of any ordinance, the specific provisions of that particular ordinance as a whole must be weighed and balanced as to the lawfulness and reasonableness of arriving at the governmental goals. Here, upon review, I find significant differences in the ordinances of Dayton and University Heights. I shall only point out a few of such differences.
The Dayton ordinance provides in Section 138.11, “Handgun Owner’s Identification Card Required,” that:
“(A) No person shall possess any handgun, unless such person has a handgun owner’s identification card * * * .”
Under Section 138.10, “Definitions” of handguns under the ordinance, “possess” is defined, “To knowingly carry or have a handgun on the person or ready at hand.” Under such definition, it is reasonably arguable that a handgun being transported in the trunk of the automobile, as here, would not be found to be “on the person or ready at hand,” and would not be held to be in violation of the Dayton ordinance. The same non-resident would, as here, be found to be in violation of the University Heights ordinance.
There is also a marked difference in the penalties to be found within the Dayton ordinance versus the University Heights ordinance. In the former, a violation of the ordinance is a misdemeanor of the first degree and imposes only a sentence of up to six months. In the University Heights ordinance the penalty set forth is “not more than one thousand dollars ($1,000) or imprisoned not more than one (1) year, or both. A separate offense shall be deemed committed each day during or on which a violation occurs or continues.” Section 626.04(j) and Section 626.09(b). A non-resident, unaware of *139the city ordinance, in the community on business, or merely passing through the community, could be sentenced to severe penalties under the University Heights ordinance.
Another objectionable feature of the University Heights ordinance not to be found in the Dayton ordinance is the mandatory confiscation and destruction by the police department of any firearm “which any person shall own, possess or use in violation of any of the provisions of this Chapter * * * upon conviction of such person of any offense under this Chapter * * * .” Section 626.03(b). Conceivably, and hypothetically, this provision of the ordinance would mandate the confiscation and destruction of an extremely valuable gun collection of a legitimate gun collector en route to a gun collectors’ show in Columbus, or elsewhere, who stopped in University Heights on business, for rest or other reason — merely because of a failure to register under a gun registration law which was unknown to him.
Gun registration acts and ordinances, where properly drawn, can well serve a legitimate public purpose and not run afoul of claims of unconstitutionality or unreasonableness. But here, in my view, the municipal ordinance of University Heights attempts to accomplish this exercise of police power in an unreasonable manner.
I would affirm the Court of Appeals.
C. Brown, J., concurs in the foregoing dissenting opinion.

APPENDIX

CHAPTER 626
“626.01 DEFINITIONS. As used in this chapter:
{( * * *
“(b) ‘Firearm’ means any weapon capable of expelling or propelling one or more projectiles by the action of an explosive or combustible propellant. ‘Firearm’ includes an unloaded firearm and any firearm which is inoperable but which can readily be rendered operable.
U * * *
“(f) ‘Nonresident’ means any person who does not have a place of residence within the corporate territorial limits of the City of University Heights.
*140U * * *
“(h) ‘Resident’ means any person who has a place of residence within the corporate territorial limits of the City of University Heights.
“(i) ‘Restricted Weapon’ means any firearm, pellet gun or stun gun for which a Restricted Weapons Owner’s Identification Card is required by Section 626.04 of these Codified Ordinances or would be so required but for the exemptions set forth in Section 626.05.
M * * *
“626.02 PROHIBITIONS.
“(a) No person shall purchase, own, possess, receive, have on or about his person or use any firearm, pellet gun, stun gun or ammunition if such person is a fugitive from justice or is under adjudication of mental incompetence.
“(b) No person shall purchase, receive, have on or about his person or use any firearm, pellet gun, stun gun or ammunition while under the influence of alcohol, any narcotic drug, hallucinogen or other dangerous drug.
“(c) No person shall purchase, own, possess, receive, have on or about his person or use any firearm, pellet gun or stun gun, or ammunition if such person has been convicted of a felony under the laws of this or any other State, the United States or any of its territories or possessions, the District of Columbia or any foreign country. However, such person shall be eligible to possess, purchase, own, receive or have on or about his person or use a handgun or handgun ammunition after 10 years have elapsed from the date of completion of any sentence, probationary period or parole imposed upon such person so convicted.
(( * * *
“626.03 CONFISCATION OF FIREARMS.
U * * *
“(b) Any firearm, pellet gun or stun gun, which any person shall own, possess or use in violation of any of the provisions of this Chapter shall, upon conviction of such person of any offense under this Chapter be confiscated and destroyed by the Division of Police, Department of Public Safety, City of University Heights, except that any such firearm, pellet gun *141or stun gun which has been reported stolen shall be returned to the lawful owner thereof unless possession thereof by the owner would constitute a violation of any of the provisions of this Chapter.
“626.04 IDENTIFICATION CARD REQUIRED.
“(a) No person shall purchase, own, possess, receive, have on or about his person or use any handgun, pellet gun or stun gun, unless such person has a Restricted Weapons Owner’s Identification Card issued to him and applicable to such weapon by reason of a proof of registration form issued pursuant to Section 626.07 of these Codified Ordinances then in effect pursuant to this Chapter, or unless such person is exempt from the requirements of having such identification card pursuant to Section 626.05.
“(b) Application for a Restricted Weapons Owner’s Identification Card shall be made in writing under oath to the Chief of Police and shall be accompanied by an application fee of $5.00 which shall be paid into the Treasury of the City of University Heights and credited to a special account created and maintained for the sole purpose of defraying the cost of administration and enforcement of this Chapter. After initial investigation by the Chief of Police, if it appears upon identification that the applicant is not prohibited by this section from being issued an identification card, the Chief of Police shall issue an identification card to the applicant within not less than seven days nor more than 60 days from the date of application. A copy of such card shall be retained by the Chief together with a copy of the application, which documents shall be maintained on permanent confidential file by the Chief, to be made available only through subpoena by a Court of Record. Restricted Weapons Owner’s Identification Cards issued pursuant to this section expire on the 30th day following the holder’s third birthday after the date of issuance of such card and are void at any time prior to such date upon the holder becoming a member of the class of persons prohibited by this section from being issued a Restricted Weapons Owner’s Identification Card.
“(c) All identification cards issued pursuant to this section shall be entitled ‘City of University Heights, Ohio, Restricted Weapons Owner’s Identification Card,’ shall be serially *142numbered according to a system devised by the Chief of Police, shall bear the date of issuance, the date of expiration, the applicant’s name, home address, birth date, physical description, full face photograph and Social Security number, and shall be signed by the holder, in addition to such other relevant data as may be required by the Chief of Police. If, within 90 days after receipt of approval of the application, the applicant fails to appear for the processing and issuance of his.identification card, such application shall be considered void but shall not bar the applicant from reapplying for such identification card. Such owner’s identification card shall not in any manner authorize nor affect the carrying or possession of any weapon contrary to law.
“(d) A Restricted Weapons Owner’s Identification Card shall not be issued to any person who is:
“(1) A person prohibited by Section 626.02 from purchasing, owning, possessing, receiving, having on or about his person or using any firearm or ammunition;
“(2) A person under the age of twenty-one (21);
“(3) A person convicted of a felony drug abuse offense as defined in RC 2925.01(1), effective 7/1/76, or similar definitions subsequently adopted;
“(4) A person with more than one (1) conviction of disorderly conduct involving intoxication within one (1) year prior to his application for such identification card;
“(5) Any person with more than (1) conviction of a misdemeanor involving the use of force and violence, or the threat of the use of force and violence, against the person of another within one (1) year prior to his application for such identification card;
“(6) Any person with a conviction of a felony involving, as an element thereof, the threat or use of force, at any prior time.
“(e) No person shall knowingly give any false information in making application for a Restricted Weapons Owner’s Identification Card and no person shall use or attempt to use such card or purchase, own, possess, receive, have on or about his person or use any restricted weapon, knowing such identification card to belong to another or knowing it was obtained by means of false information or when it is void by reason of the *143holder becoming a member of the class of persons prohibited by this section from being issued such card.
“(f) No person shall use or attempt to use his Restricted Weapons Owner’s Identification Card to obtain any restricted weapon for any person who does not have a Restricted Weapons Owner’s Identification Card issued to him and in effect pursuant to this section and is not exempt from the requirement of an identification card pursuant to Section 626.05 and no person shall knowingly permit his identification card to be used by another to purchase, own, possess, receive, have on or about his person or use any restricted weapon or ammunition.
“(g) If, an applicant is denied an identification card, such applicant may appeal such order of refusal to the Restricted Weapons Control Appeals Board which is hereby established and which shall consist of the Mayor, the Safety Director and a representative chosen by Council. Such appeal must be taken within ten (10) days from receipt of a notice of such refusal. The Restricted Weapons Control Appeals Board shall conduct a hearing upon such appeals within ten (10) days from receipt of a notice of appeal in writing from such order of refusal. If, an applicant is denied a Restricted Weapons Owner’s Identification Card and the applicant, at the time of making the application, is the owner or possessor of a restricted weapon, such applicant shall, within thirty (30) days from the date of denial of such application, or, if an appeal is filed by such applicant to the Restricted Weapons Control Appeals Board, within thirty (30) days from the date of receipt of an affirmation of such order of refusal by the Restricted Weapons Control Appeals Board, dispose of such restricted weapon pursuant to the provisions of Section 626.06.
“(h) A possessor of an identification card shall become ineligible to possess such a card if he becomes one of that class of persons set forth in subsection (d) hereof. At such time, he shall immediately forfeit such card and return the same to the Chief of Police and shall, within thirty (30) days from the date of forfeiture, dispose of any restricted weapon in his possession pursuant to the provisions of Section 626.06.
“(i) A nonresident of the City who owns, manages or operates a business within the City, or whose terms of employment *144require him to own, possess or have on or about his person a restricted weapon during his employment within the City, or any nonresident of the City passing through the City who complies with the prerequisites of this chapter, may make application for and obtain a Restricted Weapons Owner’s Identification Card pursuant to the provisions of this section.
“(j) Whoever violates any of the provisions of this section shall be fined not more than one thousand dollars ($1,000) or imprisoned not more than one (1) year, or both. A separate offense shall be deemed committed each day during or on which a violation occurs or continues.
“626.05 EXEMPTIONS.
“(a) The requirement of a Restricted Weapons Owner’s Identification Card obtained pursuant to Section 626.04 does not apply to the purchase, ownership, possession, receipt, having on or about the person or use of any restricted weapon or ammunition by:
“(1) Any State or of the United States or any political subdivision, department or agency thereof;
“(2) Officers or agents of any State or of the United States or any political subdivision, department or agency of either, members of the organized militia of any State or the Armed Forces of the United States, or law enforcement officers of any political subdivision, to the extent that the official duties of any such person requires him to purchase, own, possess, receive, carry or use restricted weapons;
“(3) Licensed manufacturers and their agents and servants, to the extent that the purchase, ownership, possession, receipt or use of any restricted weapon is in the ordinary course of business;
“(4) Non residents of the City who are residents of the State, provided that such persons are not prohibited by the provisions of Section 626.02 or 626.04 and possess and exhibit upon request such valid permit, authorization or identification issued under the authority of the government of their place of residence to purchase, own, possess, receive, carry or use any restricted weapon and provided, further, that restricted weapons in the possession of or under the control of nonresidents shall at all times be unloaded and encased, except while unloaded at a public firearms display, show or exhibition. *145The requirements of a valid permit, authorization or identification as required by this subsection shall not apply to a nonresident who enters the City with firearms for the sole purpose of exhibiting or trading such firearms at a public firearms display, show or exhibition, or for the sole purpose of participating in an organized and sanctioned pistol match. The permit, authorization or identification provided for in this subsection shall be valid for only thirty (30) days from the date thereof;
“(5) Nonresidents of the City moving into the City for the purpose of establishing residence herein, during a period not exceeding sixty (60) days from the date of their entry into the City for such purpose, provided that such persons possess and exhibit upon request such valid permit, authorization or identification as may be required by the laws of their former domicile to own, possess, receive or have on or about the person any restricted weapon;
“(6) Executors, administrators, guardians, receivers, trustees in bankruptcy and other fiduciaries duly qualified and appointed by a Court of competent jurisdiction, when acting in their fiduciary capacity, and their attorneys;
“(7) Heirs and legatees acquiring any restricted weapon or ammunition therefor through distribution of an estate, and other persons other than fiduciaries acquiring any restricted weapon through operation of law, during a period not exceeding sixty (60) days from the date of their coming into possession of any restricted weapon;
“(8) Carriers, warehousemen and others engaged in the business of transporting or storing firearms, and their agents and servants, to the extent that the ownership, possession, receipt or having on or about the person of any such firearm by such persons is in the ordinary course of business and in conformity with the laws of this State or the United States.
U * * *
“626.09 PROHIBITION AGAINST CARRYING A FIREARM IN A VEHICLE.
“(a) No person, unless exempted by any of the provisions of this chapter, shall transport in any vehicle in or upon the streets and public places of the City any restricted weapon without having in his possession a Restricted Weapons *146Owner’s Identification Card required by the provisions of this chapter, or, if a nonresident, a Restricted Weapons Owner’s Identification Card, permit or authorization issued by the proper authorities of his residence, and provided that such restricted weapon shall at all times be unloaded and encased.
“(b) Whoever violates any of the provisions of this section shall be fined not more than one thousand dollars ($1,000) or imprisoned not more than one (1) year, or both. A separate offense shall be deemed committed each day during or on which a violation occurs or continues.”